DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on September 27, 2021.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Volentine on July 10, 2022.
The application has been amended as follows: 
As per Claim 3
Claim 3, page 28, line 1, “wherein the data patterning logic” should read as “wherein the data patterning circuit”.

Therefore, the examiner’s amendment of claim 3 reads as follows:
Claim 3
The memory system of claim 1, wherein the data patterning circuit changes a bit pattern of the third data.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Kilmer et al. (U.S. Patent Application Publication No. 2015/0179285 A1) discloses: A memory system comprising:
a memory device (memory chips 104) including a plurality of memory cells (Paragraph [0032]: “The memory structure described may allow the contents of a plurality of bit locations (memory cells) within the memory array 330 to be presented on a particular output bit (0, 1, 2, 3) of output bits 334, which may be useful in determining whether a particular bit error is caused by a memory array 330 defect, or a TSV 116 defect.”); and
a memory controller (processor 112) including a processor (Paragraph [0026]: “The logic chip 102 may be useful in facilitating the efficient operation of processor 112 by performing memory management tasks related to memory chips 104 . . . A memory controller function may be included in the processor 112”.), an error correction code (ECC) circuit (Paragraph [0026]: “The logic chip 102 may also perform error-correcting code (ECC) generation, parity generation, and similar operations, which may be useful in detecting TSV and memory chip defects.”), an error type detection circuit . . . (Paragraph [0026]: “Logic chip 102 may also be designed to detect bit errors (through data value comparison, or ECC generation) in the read data value, and may also record a bit number corresponding to a detected bit error.”),
wherein the processor is configured to control overall operations of the memory controller (Paragraph [0026]: “The logic chip 102 may be useful in facilitating the efficient operation of processor 112 by performing memory management tasks related to memory chips 104 . . . A memory controller function may be included in the processor 112”.),
the ECC circuit is configured to perform an error detection and/or an error correction on first read data to generate first correction data (Paragraph [0032]: “Bit errors may also be detected by performing an ECC operation on data a first read data value, read from a memory array location.”) . . . ,
the error type detection circuit is configured . . . to generate first write data . . . to output the first write data to the memory device, to receive second read data that is obtained by reading the first write data written to the memory device, to perform an operation of comparing the second read data with the first write data, and to identify error type information based on the operation of comparing 
(Paragraph [0037]: “The process 500 moves from start 502 to operation 504. Operation 504 generally refers to performing a first test of a first memory chip by writing a write data value into a first memory location, reading a read data value from the first memory location, and performing operations that may detect a bit error in the first memory location. The write data value may be designed to reveal a particular type of connection defect, which may be indicated by one or more ECC codes. For example, if an ECC error code that was used to initiate the process 500 indicates a particular bit may be held (stuck) at a logical 1 value, the write data value may include a logical 0 in that bit position, which may be useful in detecting and revealing the “stuck at 1” type of bit error.”
Paragraph [0038]: “A bit error may be detected by comparing the first write data value to the first read data value, in order to isolate differences between the data values. A bit error may also be detected by performing an ECC operation on the first read data value, and interpreting the ECC code resulting from the ECC operation. In some embodiments, the operations of writing the first write data value into a memory location and reading the first data value from the memory location may be repeated, and may include a single-bit error correction (using an ECC correction algorithm), in order to eliminate soft data errors. Once the data write, read and detect operations are completed the process moves to decision 506.”
Paragraph [0053]: “The method 500 may be useful in detecting a plurality of different types of bit errors within a memory chip. For example, it may be used to detect ‘stuck’ bit errors involving a bit that is held (stuck) at a certain logic value, ‘floating’ bit errors, and bit errors involving bit values that may be tied (short-circuited) to the value of another memory cell.”
The Examiner finds the writing a write data value into a first memory location, reading a read data value from the first memory location, detecting a bit error in the first memory location by performing an ECC operation on the first read data value, and interpreting the ECC result to determine particular types of bit errors within a memory chip as disclosed in Kilmer teaches the claimed “the error type detection circuit is configured . . . to generate first write data . . . to output the first write data to the memory device, to receive second read data that is obtained by reading the first write data written to the memory device, to perform an operation of comparing the second read data with the first write data, and to identify error type information based on the operation of comparing”.), and
the data patterning circuit is configured . . . to receive the error type information from the error type detection circuit (Paragraph [0035]: “A particular type and location of TSV defect may be determined through writing and reading data patterns to particular locations in a memory chip. The results of a comparison of read data values to written data values may indicate both the location and the type of TSV defect. The highly interconnected nature of stacked chips connected with TSVs may cause a particular TSV defect to adversely affect the operation of multiple chips within a stacked device, such as stacked memory device 201 (FIG. 2).”).
Mateescu et al. (U.S. Patent Application Publication No. 2013/0124943 A1) discloses: the error [] detection circuit is configured . . . to perform an operation of comparing the [] read data with the [] write data, and to identify error [] information based on the operation of comparing (Paragraph [0047]: “In operation 210, the encoded data bits are written to the memory cells of the memory circuit. In operation 211, the encoded data bits are subsequently read from the memory cells of the memory circuit. In operation 212, the encoded data bits read from the memory cells of the memory circuit are decoded to generate decoded data bits, and the decoded data bits are compared to the original data bits (e.g., an error-free copy of the original data bits stored in another memory circuit). The decoded data bits that do not match corresponding ones of the original data bits are in error. If the number of the decoded data bits in error exceeds a threshold at operation 213, the decoded data bits are invalidated in operation 214. If the memory addresses that were targeted for the data bits are not suitable for those data bits, those memory addresses are marked so that they are never used again. For example, the memory addresses may have too many memory cells having unstable values. If the number of the decoded data bits in error does not exceed the threshold at operation 213, the decoded data bits are valid, and the process terminates at operation 208.”
The Examiner finds the decoded data bits being compared to the original data bits (e.g., an error-free copy of the original data bits stored in another memory circuit to determine the presence of error as disclosed in Mateescu teaches the claimed “error [] detection circuit is configured . . . to perform an operation of comparing the [] read data with the [] write data, and to identify error [] information based on the operation of comparing”.).
However, the Examiner finds Kilmer and Mateescu do not teach or suggest the claimed “memory system comprising: a memory device including a plurality of memory cells; and a memory controller including a processor, an error correction code (ECC) circuit, an error type detection circuit and a data patterning circuit, wherein the processor is configured to control overall operations of the memory controller, the ECC circuit is configured to perform an error detection and/or an error correction on first read data to generate first correction data and error bit information, the error type detection circuit is configured to receive the first correction data and the error bit information, to generate first write data based on the first correction data and the error bit information, to output the first write data to the memory device, to receive second read data that is obtained by reading the first write data written to the memory device, to perform an operation of comparing the second read data with the first write data, and to identify error type information based on the operation of comparing, and the data patterning circuit is configured to receive third data from an external host, to receive the error type information from the error type detection circuit, to randomize the third data based on the error type information to generate second write data, and to write the second write data to the memory device.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

Regarding independent claim 11, the Examiner finds Kilmer and Mateescu do not teach or suggest the claimed “memory controller comprising: a processor configured to control overall operations of the memory controller, an error correction code (ECC) circuit configured to perform an error detection and/or an error correction on first read data to generate first correction data and error bit information; an error type detection circuit configured to receive the first correction data and the error bit information, to generate first write data based on the first correction data and the error bit information, to output the first write data to an external memory device, to receive second read data that is obtained by reading the first write data written to the external memory device, to perform an operation of comparing the second read data with the first write data, and to identify error type information based on the operation of comparing; and a data patterning circuit configured to receive third data from an external host, to receive the error type information from the error type detection circuit, to randomize the third data based on the error type information to generate second write data, and to write the second write data to the external memory device.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 11 as allowable over the prior art.  

Regarding independent claim 15, the Examiner finds Kilmer and Mateescu do not teach or suggest the claimed “method comprising: reading, by a memory controller, first read data stored in a memory device; performing, by the memory controller, an error detection and/or an error correction on the first read data to generate first correction data and error bit information; generating, by the memory controller, first write data based on the first correction data and the error bit information; storing, by the memory controller, the first write data in the memory device; obtaining, by the memory controller, second read data by reading the first write data stored in the memory device; comparing, by the memory controller, the second read data with the first write data to generate error type information; receiving, by the memory controller, third data from a host; randomizing, by the memory controller, the third data based on the error type information to generate second write data; and writing the second write data to the memory device.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 15 as allowable over the prior art.  

	Claims 2-10, 12-14 and 16-20 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112